internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-115775-99 date date legend distributing controlled business a business b date a date b x p q x y dear plr-115775-99 we respond to your letter dated date in which you requested a supplemental ruling to a private_letter_ruling plr-102968-99 issued on date the prior letter_ruling additional information was submitted on date date date date and date in the prior letter_ruling we issued a favorable ruling under sec_355 allowing distributing to separate its business a and business b subsidiaries in the proposed transaction distributing formed controlled on date a by contributing to it its business b subsidiaries distributing will distribute controlled pro-rata to its shareholders the business_purpose for the transaction is so that distributing and controlled can each focus solely on their respective businesses prior to date a distributing proposed to have an equity offering of x of its stock to reduce its debt to equity ratio and maintain an investment grade rating with respect to business a as of date b distributing had bank indebtedness of dollar_figurep and the principal_amount of its publicly held notes and debentures totaled dollar_figureq however since date b distributing's business a has deteriorated financially making it virtually impossible for distributing to find investors resulting in distributing's abandonment of the equity offering as a result distributing will no longer be able to maintain an investment grade rating devaluing the publicly held bonds and debentures and increasing distributing's interest rate on the bank loan a consequence of the above events has forced distributing to redeem the bonds and debentures to this end distributing refinanced its bank loan by borrowing the necessary amount on a new credit facility and having controlled assume part of the borrowed funds currently distributing has obtained a new line of credit of dollar_figurex of which controlled has assumed dollar_figurey the debt assumption based solely on the facts submitted above we hold as follows the debt assumption will be treated as a distribution_of_property pursuant to sec_301 based on the foregoing information the proposed change to the original transaction will have no effect on the validity of the rulings contained in the prior letter_ruling and those rulings will remain in full force and effect we express no opinion with respect to the tax treatment of the proposed transaction under other provisions of the code and regulations or with respect to the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not directly covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 k of the code provides that it may not bu used or cited as precedent plr-115775-99 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power of attorneys on file in this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel corporate by mark s jennings acting chief branch
